                                 UNITED STATES DISTRICT COURT
                                           FOR THE                             2119 DEC -5 FH 2: 20
                                     DISTRICT OF VERMONT

                                                                                gy . ~
UNITED STATES OF AMERICA,                               )                          OtPUTY CLERK
     Plaintiff,                                         )
                                                        )
        V.                                              )       Docket No.      5!/ q    -CY-' " ' - /
                                                        )
EMILIO GARCIA,                                          )
a/k/a EMILIO J. GARCIA,                                 )
EMILIO GARCIA-CAPPAS,                                   )
       Defendant.                                       )

              MOTION TO SEAL INDICTMENT AND ARREST WARRANT

        The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, moves this Court to seal the Indictment, the Arrest Warrant, this

motion, any order granting this motion, and the docket sheet in this case, until the defendant's

arrest, in order to protect the integrity of the investigation, to protect the safety of the arresting

officers and prevent the flight of the defendant.

        WHEREFORE, the United States requests that the Court grant this motion to seal the
                                                                I

Indictment, Arrest Warrant, this motion, any order granting this motion, and the docket sheet

until the arrest of defendant.

        Dated at Burlington, in the District of Vermont, this£ftJay of December, 2019.

                                                UNITED STATES OF AMERICA

                                                CHRISTINA E. NOLAN
                                                United States Attorney


                                          By: JiM;-B~.w
                                                Assistant U.S. Attorney
                                                P.O. Box 570
                                                Burlington VT 05402-0570
                                                (802) 951-6725
